Title: From Thomas Jefferson to James Madison, 14 February 1783
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Baltimore Feb. 14. 1783.
        
        Patsy putting the inclosed into my hands obliges me to make a separate letter of it, that while I give it the protection of your address I may yet pay it’s postage. I suspect by the superscription (which I saw before Majr. Franks amended it) and by what I know of Patsy’s hierogliphical writing that Miss Polly must get an interpreter from Egypt. Be so good as to remind the ladies and gentlemen of the house of my affection for them. I am particularly obliged to Mr. Carrol for an introduction to his relation near this, with whom I have been able to pass agreeably some of my heavy hours. I shall write to E. Randolph on the subject of his going into the legislature and use my interest to promote it. I hope you will be there too when you can no longer be in any more important place. I am with sincere esteem Dr Sir Your friend & servt,
        
          Th: Jefferson
        
      